DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statements (IDS) were submitted on 05/16/22, 11/22/21, and 02/11/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 02/11/21, claims 1-10 have been canceled, and claims 11-28 have been newly added.

Response to Applicant’s Restriction/Election Response
6.	Applicant’s election without traverse of the Group/Species V (Fig. 13) corresponding to claims 11-17, 25, and 27 in the reply filed on 06/07/22 has been acknowledged.  
	However, upon review, the Examine believes, wherein the Applicant inadvertently (typo) elected claim 27, when in fact, the independent claim 26 directly corresponds to elected independent claims 11 and 25, wherein the independent claim 27 belongs in Species IV (Fig. 12).  
Therefore, claims 18-24 and 27-28 have been considered/treated as non-elected withdrawn claims, and will examine on merits the claims 11-17 and 25-26.
The restriction/election requirement is now deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

8.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 11-12, 16, and 25-26 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over HUANG et al (2019/0075328 A1) in view of Le Leannec et al (2019/0052881 A1).
Regarding claims 11 and 25-26, HUANG et al discloses an apparatus/method for decoding a coding unit from a video bitstream encoded using a predetermined encoding manner, and a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method (para. [0016]), the apparatus/method comprising:
a decoding unit (Fig. 8) configured to decode one or more split flags from the video bitstream to determine a coding unit in a coding tree unit, (paras. [0009], [0030], [0034-0035], [0040-0041]);
wherein a length of at least one side of the coding unit can be longer than 64 samples, in a predetermined encoding manner (para. [0003]); and
wherein the decoding unit is configured to decode the coding unit using the determined transform units (from the encoded bitstream) (para. [0049]);
HUANG et al does not seem to particularly/explicitly disclose: 
a determining unit configured to: 
determine, in a first mode, transform units in the coding unit, so that a length of each side of each of the transform units is constrained to be equal to or less than a first length even if at least one side of the coding unit is longer than the first length, and 
to determine, in a second mode, the transform units in the coding unit, so that a length of at least one of sides of each of the transform units is further constrained to be equal to or less than a second length which is shorter than the first length,
However, Le Leannec et al teaches a device/method for encoding/decoding a coding unit comprising:
a determining unit configured to: 
partition a coding unit (CU) into prediction units according to HEVC, wherein the HEVC imposes constraints on the selection of a partition type for intra or inter-predicting CUs, so that 
if the partition type for intra-predicting the luma component of a CU is not a square partition type, then the partition type for intra-predicting the Chroma component is set equal to the square partition type 2N×2N, and
when a non-square partition type is used for inter-predicting a CU, the transform tree used to further divide the CU into transform units (TUs) is constrained such that each transform unit (TU) is spatially embedded in a prediction/coding unit,
so as to realize/recognize/determine, in a first mode (e.g., intra mode), transform units (TUs) in the prediction/coding unit, so that a length of each side of each of the transform units is constrained to be equal to or less than a first length even if at least one side of the coding unit is longer than the first length (due to spatially embedded transform unit(s) in the coding unit), and 
similarly realize/recognize/determine, in a second mode (e.g., inter mode), the transform units in the prediction/coding unit, so that a length of at least one of sides of each of the transform units is further constrained to be equal to or less than a second length which is shorter than the first length (due to spatially embedded transform unit(s) in the coding unit), in order to conform to High Efficiency Video Coding (HEVC) standard, which imposes constraints on the selection of the partition type for intra or inter-predicting CUs (Fig. 2; paras. [0008-0018]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding a coding unit from a video bitstream as taught by HUANG et al to incorporate/combine Le Leannec al’s teachings as above so that the determining unit is configured to:
determine, in the first mode, transform units in the coding unit, so that the length of each side of each of the transform units is constrained to be equal to or less than the first length even if at least one side of the coding unit is longer than the first length, and 
to determine, in the second mode, the transform units in the coding unit, so that the length of at least one of sides of each of the transform units is further constrained to be equal to or less than the second length which is shorter than the first length, 
in order to conform to High Efficiency Video Coding (HEVC) standard, which imposes constraints on the selection of the partition type for intra or inter-predicting CUs. 
Regarding claim 12, HUANG et al discloses, wherein the length of at least one side of the coding unit can be 64 or 128 samples (para. [0040]).
Regarding claim 16, Le Leannec et al’s entire disclosure does not remotely suggest/teach/hint, wherein the transform units (TUs) include specifically, a 64x64 transform unit (TU).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing Le Leannec al’s teachings as above to realize/recognize that the transform units do not include a 64x64 transform unit, as an alternative embodiment, for substantially the same reasons/rational as discussed above.

10.	Claims 13-14 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over HUANG et al (2019/0075328 A1) and Le Leannec et al (2019/0052881 A1) as applied to claim 11 above, and further in view of Pham Van et al (2020/0021839 A1).
Regarding claim 13, the combination of HUANG et al and Le Leannec et al does not seem to particularly disclose, wherein the coding unit relates to a ternary split of corresponding the coding tree unit.
However, Pham Van et al teaches video coding device comprising a quadtree with nested multi-type tree (CTUs, coding tree units) using binary and ternary splits, in order to implement a block partitioning scheme, so as to partition a leaf CU can be into transform units (TUs) (paras. [0106-0107]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding a coding unit from a video bitstream as taught by HUANG et al to incorporate/combine Pham Van al’s teachings as above so that the coding unit relates to  the ternary split of corresponding the coding tree unit, in order to implement a block partitioning scheme, so as to partition a leaf CU can be into transform units.
Regarding claim 14, Le Leannec et al teaches, wherein a shape of each of the transform units (TUs) is same (square) to a shape of the coding unit (CU)(Fig. 1, see CU and TU). 
The combination of HUANG et al and Le Leannec et al does not seem to particularly disclose, wherein the shape of each of the transform units is different to the shape of the coding unit.
However, Pham Van et al teaches video coding device comprising a quadtree with nested multi-type tree (CTUs, coding tree units) using binary and ternary splits, and
in the coding tree structure/units, a coding unit (CU) can have either a square or 
a rectangular shape, in order to implement a block partitioning scheme, so as to partition a leaf CU can be into transform units (TUs) (paras. [0106-0107]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding a coding unit from a video bitstream as taught by HUANG et al to incorporate/combine Pham Van al’s teachings as above so that
the shape of each of the transform units is different to the shape of the coding unit, in order to implement a block partitioning scheme, so as to partition a leaf CU can be into transform units.

11.	Claim 15 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over HUANG et al (2019/0075328 A1) and Le Leannec et al (2019/0052881 A1) as applied to claim 11 above, and further in view of Wang et al (2013/0107970 A1).
Regarding claim 15, the combination of HUANG et al and Le Leannec et al does not seem to particularly disclose, wherein an aspect ratio of each of the transform units (TUs) is different to an aspect ratio of the coding unit (CU).
However, Wang et al teaches transform unit partitioning/decomposition in video coding comprising/illustrating, wherein an aspect ratio of each of the transform units (TUs) is different to an aspect ratio of the coding unit (CU) (Figs. 4A-4B; Quad tree decomposition of CU (having an aspect ratio of 1:1) into TUs (having an aspect ratio of at least 1:2 or 1:3, due to having non-square blocks)), in order to obtain an N x N array of residual values for a luma component and a corresponding N/2 x N array of residual values for a chroma component, 
wherein a transform unit of a chroma component that is partitioned/decompositioned according to these techniques may result in more useful or desirable sizes and shapes of transforms, and wherein a video decoding device may use data defining sub-arrays of transform coefficients to perform a reciprocal process to generate residual values (abs.; paras. [0063], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding a coding unit from a video bitstream as taught by HUANG et al to incorporate/combine Wang et al’s teachings as above so that the aspect ratio of each of the transform units (TUs) is different to the aspect ratio of the coding unit (CU), in order to obtain an N x N array of residual values for a luma component and a corresponding N/2 x N array of residual values for a chroma component, 
wherein a transform unit of a chroma component that is partitioned/decompositioned according to these techniques may result in more useful or desirable sizes and shapes of transforms, and wherein a video decoding device may use data defining sub-arrays of transform coefficients to perform a reciprocal process to generate residual values.

12.	Claim 17 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over HUANG et al (2019/0075328 A1) and Le Leannec et al (2019/0052881 A1) as applied to claim 11 above, and further in view of NGUYEN et al (2013/0107969 A1).
Regarding claim 17, the combination of HUANG et al and Le Leannec et al does not seem to particularly disclose, wherein the first length is 32 samples.
However, NGUYEN et al et al teaches method of encoding/decoding comprising:
an encoder/decoder using multi-level significance maps, wherein, the multi-level maps are used with larger transform units (TUs), such as 16 x 16 and 32 x 32 samples of TUs, and
reconstructing significant-coefficient flags for a transform unit from a bitstream of encoded data (paras. [0024-0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for decoding a coding unit from a video bitstream as taught by HUANG et al to incorporate/combine NGUYEN et al’s teachings as above so that 
the first length is 32 samples, in order to encode using multi-level significance maps, and reconstructing/decoding significant-coefficient flags for a transform unit from a bitstream of encoded data.
Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Seregin et al (2016/0234494 A1), Restriction on palette block size in video coding (para. [0105], emphasized).
B) 	HE (2017/0064298 A1), Video coding with delayed reconstruction
(para. [0061], emphasized).

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483